Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 3/23/2020.  These drawings are accepted.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious an electric sander motor, comprising: a power axial shaft (210) having one end formed of an axial hole (211) thereon, the axial hole (211) extended along a central axis of the power axial shaft (210); and a sleeve (220) having one end configured to be an open end and another end configured to be a closed end and extended outward to form an eccentric axial shaft (221) penetrating through the axial hole (211); a central axis of the eccentric axial shaft (221) arranged parallel with a 10 central axis of the sleeve (220) and spaced apart from each other; wherein the power axial shaft (210) penetrates through the rotor (110), and the sleeve (220) is arranged outside the motor main body (100) as recited in claim 1.  Claims 2-10 are dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



4/22/2022
/DANG D LE/Primary Examiner, Art Unit 2834